                                                    Case 2:20-cv-01276-APG-NJK Document 19 Filed 09/29/20 Page 1 of 2




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6    mk@kindlaw.com
                                              Attorney for Plaintiff Susan Mercier
                                         7
                                         8                      UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF NEVADA
                                         9
                                         10   Susan Mercier,                               Case No.: 2:20-cv-01276-APG-NJK
8860 South Maryland Parkway, Suite 106




                                         11                             Plaintiff,         Stipulation of dismissal with
                                         12         v.                                     prejudice of Equifax Information
       Las Vegas, Nevada 89123




                                                                                           Services LLC
                                         13
             KIND LAW




                                              I.Q. Data international, Inc., Experian
                                         14   Information Solutions, Inc., and
                                              Equifax Information Services LLC,
                                         15
                                         16                             Defendant.
                                         17
                                         18
                                                    Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Susan Mercier
                                         19
                                              and Equifax Information Services LLC stipulate to dismiss with prejudice Plaintiff's
                                         20
                                              claims against Equifax Information Services LLC.
                                         21
                                              ///
                                         22
                                              ///
                                         23
                                              ///
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                               —1—
                                                  Case 2:20-cv-01276-APG-NJK Document 19 Filed 09/29/20 Page 2 of 2




                                         1         Each party will bear its own costs, disbursements, and attorney fees.
                                         2         DATED September 28, 2020.
                                         3
                                                   KIND LAW
                                         4
                                         5          /s/ Michael Kind
                                                   Michael Kind, Esq.
                                         6         8860 South Maryland Parkway, Suite 106
                                         7         Las Vegas, Nevada 89123
                                                   Attorney for Plaintiff Susan Mercier
                                         8
                                         9         CLARK HILL PLLC

                                         10        /s/ Jeremy J. Thompson
                                         11        Jeremy J. Thompson, Esq.
                                                   Clark Hill PLLC
                                         12        3800 Howard Hughes Parkway, Suite 500
                                         13        Las Vegas, Nevada 89169
                                                   Attorney for Equifax Information Services LLC
8860 South Maryland Parkway, Suite 106




                                         14
       Las Vegas, Nevada 89123




                                         15                                 IT IS SO ORDERED:
             KIND LAW




                                         16
                                         17                                 ____________________________________
                                                                            UNITES STATES DISTRICT JUDGE
                                         18
                                         19                                 DATED:____________________________
                                                                                    September 29, 2020

                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                         —2—
